398 So. 2d 983 (1981)
Fred Sherrell CONNER, Appellant,
v.
STATE of Florida, Appellee.
No. VV-59.
District Court of Appeal of Florida, First District.
May 18, 1981.
John F. Daniel, Panama City, for appellant.
Jim Smith, Atty. Gen., and Carolyn M. Snurkowski, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
The trial court committed no error in denying appellant's motion to suppress certain statements he made at the scene of the accident giving rise to his conviction for manslaughter. These statements were volunteered spontaneously to the world at *984 large, not a privileged accident report. Goodis v. Finkelstein, 174 So. 2d 600 (Fla.3d DCA 1965).
In addition, appellant's waiver of speedy trial on the first information applied also to a second amended information based on the same criminal episode. State v. Boyd, 368 So. 2d 54 (Fla. 2d DCA 1979), dism., 372 So. 2d 466 (Fla. 1979); Homer v. State, 358 So. 2d 1176 (Fla. 3d DCA 1978), cert. den., 364 So. 2d 886 (Fla. 1978).
AFFIRMED.
ROBERT P. SMITH, Jr., LARRY G. SMITH and JOANOS, JJ., concur.